DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-27 are pending. Claims 1-5, 9, 10, 14-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) wherein Claims 1-5, 9, 10, and 14 are withdrawn as being drawn to a nonelected species and Claims 15-27 are withdrawn as being drawn to a nonelected invention. Therefore, Claims 6-8 and 11-13 are presented for examination.

Election/Restrictions
Applicant’s election of Group I (Claims 1-14 drawn to a method for reducing formation of or disruption of TD-43 oligomers) in the reply filed on 9/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5, 9, 10, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and Claims 15-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/2022.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 05/18/2021 and 12/03/2022 have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See p. 11, 1st par.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recite the limitation "the subject in need thereof" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites that the compound is selected from a list of compounds that include the following in the list: “benzald1, fluorophenyl, aminofluorophenyl, and dimethoxy.” These are not complete compounds but are substituents of a compound. It is not clear what complete compound these substituents are referring to. If these names are referring to the compounds in Figure 41, then the complete compounds should be incorporated into the claim.

Claim 12 depends from Claim 6 and recites the limitation “wherein administration of the pharmaceutical composition results in improved or enhanced movement in a subject with decreased movement.” This limitation only claims an intended outcome and does not further require any additionally steps or structural limitations to the composition administered to the subject. It is not clear how this recitation further limits the claimed invention of Claim 6. 

Therefore, the claims are indefinite because one of ordinary skill in the art is not apprised of the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description requirement is distinct from the enablement requirement; this was first pointed out by the court in In re Ruschig, 379 F.2d 990, 154 USPQ 118 (CCPA 1967), and clarified in Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111 (Fed. Cir. 1991). The issue of whether the claimed subject matter is adequately supported/described by the specification is a question of fact. Id. at 1563, 19 USPQ2d at 1116.
When considering whether the claimed subject matter complies with the written description requirement, Applicants' disclosure should be read in light of the knowledge possessed by those skilled in the art.
"[T]he disclosure in question must be read in light of the knowledge possessed by those skilled in the art, and that knowledge can be established by affidavits of fact composed by an expert, and by referencing to patents and publications available to the public..."

In re Lange, 644 F.2d 856, 863, 209 USPQ 288, 294 (CCPA 1981). See also, In re Alton, 76 F.3d 1168, 37 USPQ2d 1578 (Fed. Cir. 1996).
Applicants enjoy the presumption that their patent application is valid and all statements contained therein are accurate; it is the PTO's burden to demonstrate why any of Applicants claims should be rejected or why any of Applicant's statements should be doubted.
"it is incumbent upon the Patent Office, whenever a rejection.., is made, to explain why it doubts the truth or accuracy of any statement in a supporting disclosure and to back up assertions of its own with acceptable evidence or reasoning which is inconsistent with the contested statement. Otherwise, there would be no need for the applicant to go to the trouble and expense of supporting his presumptively accurate disclosure."

In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). The court has made it clear that such challenges apply to written description rejections:
"we are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."

In re Wertheim, 191 USPQ 90, 97 (CCPA 1976).
If successful in presenting such evidence and argument, the burden then shifts to the Applicant to provide evidence that would convince one to the contrary that the disclosure as a whole provides written description support for the claimed subject matter.

Claimed Invention
Applicants' claimed invention is directed to compounds of the structures:



    
    PNG
    media_image1.png
    233
    409
    media_image1.png
    Greyscale
	 as further defined by the variable definitions in Claim 6.
One of ordinary skill in the art would not recognize that Applicants had possession of the broad generic invention at the time the invention was made. The invention requires varying substituent modifications that read on millions of different compounds. Applicant alleges that any compound encompassed by these structures is useful for reducing or disrupting formation of oligomers formed from Tau protein, TDP-43, alpha-synuclein and/or Huntingtin Protein, and, therefore, provide effective treatment of diseases and disorders which are caused by or associated with amyloid or amyloid-like proteins including amyloidosis, a group of diseases and disorders associated with amyloid plaque formation including secondary amyloidosis and age-related amyloidosis including, but not limited to, neurological disorders such as Alzheimer's Disease. The specification recognizes that that  binding to specific epitopes from a range of beta-amyloid proteins is an important factor in the activity of the compounds (Specification, p.  2, 1st par.) However, effective binding of drug molecules to receptors involves multiple complex factors. One of the factors involves the functional groups of receptor pockets interacting with specific regions of the drug/ligand in a "lock and keys" fashion (Dick RM (2011). "Chapter 2. Pharmacodynamics: The Study of Drug Action". In Ouellette R, Joyce JA. Pharmacology for Nurse Anesthesiology. Jones & Bartlett Learning:pp. 17-26 - particularly p. 17, fight column, second paragraph; Figure 2-1 at p. 18; p. 18, right column second paragraph). For example, a positively charged group at a specific location within the binding pocket may interact with a negatively charged region on a ligand, thus increasing the binding force between the two compounds and increasing the affinity. Another important factor is the effect the drug has when it interacts with a receptor or the intrinsic activity (Dick, p. 18, right column, 3rd paragraph). It is known that "seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response). In pursuing analog design and synthesis, it must be recognized that the newly created analogs are different chemical entities from the lead compound. It is not possible to retain all and exactly the same solubility and solvent partition characteristics, chemical reactivity and stability, acid or base strength, and/or in vivo metabolism properties of the lead compound. Thus, although the new analog may demonstrate pharmacological similarity to the lead compound, it is not likely to be identical to, nor will its similarities and differences always be predictable." J. G. Cannon Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784.
One skilled in the art would not accept that Applicant was in possession or had written description support for various species of the claimed invention at the time the application was filed.  Applicant has claimed the compounds built around the key molecule of 
    PNG
    media_image1.png
    233
    409
    media_image1.png
    Greyscale
. Applicant has further defined the substituent modifications that give rise to varying species within the generally claimed genus. While the specification has demonstrated possession of several compounds having the core formula, it does not provide written description of a representative number of species of the broad genus claimed. However, the claims recite possession of many species, or substituent modifications, that lack written description support. Applicant has presented a laundry list of substituent modifications for varying labeled groups that are without the descriptive support. For the sake of simplification, the following list refers to the members that the specification has provided sufficient written description support for that demonstrate possession:
the Compounds listed in Figures 8 and 30-34.

Applicant claims functionalities that are not functional equivalents without the synthetic support to lead a skilled artisan that one would readily be in possession of those species based on the support of the instant disclosure. For example, Applicant claims that the R1 group can be H or a heteroaryl; however, all exemplified embodiments of R1 for the claimed compound structure required either H, CN or halogen.
Applicant demonstrates possession of a plurality of species built around the structures above. However, Applicant claims a plurality of species that the specification does not provide the support for one of ordinary skill in the art to readily possess those species based on the instant disclosure. Accordingly, claims 6-8 do not have written description support.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (WO 2019/089066A1 – 05/18/2021 IDS) in view of Bryson et al. (Human Molecular Genetics, 2012, Vol. 21, No. 17 3871–3882. doi:10.1093/hmg/dds215. Advance Access published on June 7, 2012) and Prasad et al. (05/18/2021 IDS.)

Claimed invention
A method for reducing formation of or disrupting TDP-43 oligomers in a subject comprising administering a therapeutically effective amount of a composition comprising a compound of the structure of Claim 6 such as A0101. The subject is diagnosed with amyotrophic lateral sclerosis (ALS).


Prior art

Singh invented novel Aβ42-inhibiting drugs that are used to treat diseases related to the formation of Aβ42 oligomers in a subject. See abstract. The invention provides a method for reducing formation of or disrupting Aβ42 oligomers by administering effective amounts of one of seven preferred drugs including N-[4-({ [2-(3-chlorophenyl)ethyl] amino}methyl)-phenyl]acetamide (A0101 or AC0101). See abstract; see also Claim 11; see also p. 3, 1st and 5th paragraphs. Examples of diseases include neuronal degeneration. See p. 1, 2nd par.

While Singh teaches A0101 can be used as an Aβ42 inhibitor to treat diseases related to the formation of Aβ42 oligomers such as neuronal degeneration, Singh does not teach amyotrophic lateral sclerosis (ALS) as the neuronal degenerative disease related to the formation of Aβ42.

However, ALS is a neuronal degenerative disease related to the formation of Aβ42. For example, Bryson describes ALS as an adult onset neurodegenerative disorder in which progressive loss of upper and lower motor neurons, accompanied by neuromuscular junction (NMJ) denervation, leads to diminished connectivity between the motor circuitry within the central nervous system (CNS) and the peripheral skeletal musculature. See p. 3871, left column. Aβ42 peptides are elevated in the spinal cord in ALS. See abstract. It is disclosed that Aβ42 has a more localized effect at the NMJ and Bryson opines that presynaptic accumulation of Aβ42 directly contribute to NMJ pathology. See p. 3878, right column.

Prasad teaches that TDP-43 protein deposits in the neuronal inclusions is involved ALS pathology. See abstract.

One of ordinary skill in the art would have found it obvious to treat ALS comprising administering A0101 to a subject in need thereof because Singh teaches that A0101 can be used to treat diseases related to the formation of Aβ42 in a subject by reducing formation of or disrupting Aβ42 oligomers and Bryson teaches that accumulation of Aβ42 contributes to the pathology in subject with ALS. One of ordinary skill in the art would have reasonably expected effective treatment of ALS with an agent that inhibits or disrupts Aβ42 such as A0101 in order to inhibit the accumulation of Aβ42, which is suggested as contributing to pathology in ALS subjects. Regarding the limitation of reducing formation of or disrupting TDP-43 oligomers, the administration of an effective amount of A0101 to treat the ALS subject would intrinsically disrupt TDP-43 peptides/oligomers given that these peptides are present and involved in the pathology of ALS in the subject. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art.

Claims 7-8 further narrows the compound of the structure of Claim 6. Claim 11 explicitly names compound AC0101. Singh teaches A0101 which meets these limitations. 

Claim 12 limits Claim 11, wherein administration of the pharmaceutical composition results in improved or enhanced movement in a subject with decreased movement. The limitation in the wherein clause is considered to be an intended result of the administration of the compound to the subject. Because it is a recitation of an intended result, it does not give further patentable weight to the claimed invention.

Claim 13 limits Claim 11, wherein the subject is diagnosed with ALS. Bryson teaches patients diagnosed with ALS.


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629       

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629